Exhibit PET DRX CORPORATION CODE OF BUSINESS CONDUCT AND ETHICS The Board of Directors of Pet DRx Corporation (the “Company”) has adopted this code of ethics (this “Code”) to: · promote honest and ethical conduct, including fair dealing and the ethical handling of conflicts of interest; · promote full, fair, accurate, timely and understandable disclosure; · promote compliance with applicable laws and governmental rules and regulations; · ensure the protection of the Company’s legitimate business interests, including corporate opportunities, assets and confidential information; and · deter wrongdoing. All directors, officers and employees of the Company are expected to be familiar with the Code and to adhere to those principles and procedures set forth in the Code that apply to them. For purposes of the Code, the “Compliance Committee” is comprised of the Company’s President and Chief Operating Officer, General Counsel and Chief Financial Officer each of which are identified below: Steven Johnson President & Chief Operating Officer (619) 369-1920 steven.johnson@petdrx.com George Villasana General
